CHAMBERS, Circuit Judge
(concurring) :
I concur in the foregoing opinion on the basis of precedent. Certainly what the bank was doing was not venal. This is not a case of loan sharking. I think the situation cries out for an amendment to the federal statutes to permit what was done here, i. e., 365/360.
Also, I think this is a case where our class action rules present a monstrosity. I was a lawyer once, and I am sure that most of the members of the class have never met the attorneys for plaintiffs. If outset solicitation of the business were proper, I am sure most of the “class” would have said, “No thank you.”
As I understand it, the district court has not yet fully defined the class and has not specifically ruled on the “small loans” question.